Title: Edward Coles to James Madison, 23 January 1834
From: Coles, Edward
To: Madison, James


                        
                            
                                My dear Sir: 
                            
                            
                                
                                    Washington
                                
                                 Jany: 23. 1834
                            
                        
                        
                        In compliance with your request I have procured a copy of Gen: Armstrongs letter to Gen: Jackson, dated July
                            18, 1814, which, together with the letter enclosing it from the Secretary of War, I herewith transmit you.
                        I have been informed by Mr. Tench Ringgold that he forwarded at the same time to you, Mr. J. Q. Adams, and to
                            Mr Gouverneur the pamphlet containing the review of Mr. J. Q. Adams Eulogy on Mr. Monroe. Mr Adams told me today that he
                            had received one of them from Gen: Armstrong himself. I took occasion to remark to him that it was thought the pamphlet
                            contained matter, which coming from the pen of Gen: Armstrong, should be noticed by some of the friends of Mr Monroe—at
                            the same time expressed my belief that it would not be noticed by you.
                        Since Mrs C. & myself left you and Mrs M. we have spent three weeks in Albemarle—two weeks in
                            Richmond—and we have now spent one week here. During the whole time we have had a succession of rain snow &
                            disagreeable weather—the worst I ever experienced. The weather has been so very bad as to mar in a great degree the
                            pleasures of our trip. Nearly the whole time we were in Albemarle the ground was covered with snow—once to the depth of
                            near two feet. This kept us very much within doors & rendered it difficult to get from house to house. In Richd
                            the weather was so bad we could not walk out—nor was it often fit for visiting in a carriage. Indeed it was so very bad
                            that people were prevented from giving or going to parties. The roads too were dreadful—so much so that it required much
                            fortitude to perform or even to commence a journey from the awful accounts we recd of the state of the roads, and the
                            number of accidents that had befallen travellers. We were so fortunate however as to escape unhurt, and without even a
                            slight accident of any sort. We intend to leave this the day after tomorrow for Baltimore, where we shall remain a few
                            days for my Wife to see the City, and then return to Philadelphia, where we shall remain quiet for the rest of the winter.
                            We have been very busy since we arrived here, and in spite of the bad weather I have shown my Wife every thing worth
                            seeing about the City. We have been gratified in hearing some of the best speakers in Congress—been invited to several
                            parties—last night at one at Gov: Cass’—& intend going tomorrow evening to a large one at the French Ministers—Mrs. Serrurier was particularly kind in her enquiries after you & Mrs M. Your numerous friends have evinced by
                            their enquiries much solicitude about you & Mrs M., & have expressed much gratification at my accounts of
                            you.
                        When we were with you Mrs. M. expressed a wish to procure a particular kind of material to make a dress of,
                            and said she would write us about it on our return to Phia. I beg she will do so, and to rest assured that it will afford
                            both me & my Wife much pleasure to aid her in this or any other way in our power. We should be much gratified to
                            receive a letter from her if it was only to satisfy us that she sometimes thought of us and to let us know how you
                            & her were.
                        I have just been interrupted by a visit from Senator Southard of N. J.—who desires to be particularly
                            remembered to you. I availed myself of his visit to enquire if he had ever seen Gen: Armstrongs pamphlet—he said he had
                            not—When I explained to him its character he said he would make it his business to find it & read it—and if
                            necessary he would notice it as he claimed the honor of being Mr. Monroes devoted friend, and that he should be gratified
                            to have an opportunity of shewing his friendship by vindicating him &c &c In great haste—my Wife unites
                            with me in tendering affectionate good wishes to you & Mrs Madison
                        
                            
                                Edward Coles
                            
                        
                    Our old friend Gen: Jas: Taylor of Keny: is here and is in his usual health. The Cutts’ are all well—We spent a social
                            evening with on Sunday last